In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-17-00489-CR
                               NO. 09-17-00490-CR
                               __________________

                     ALEXANDER BURLEIGH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 359th District Court
                      Montgomery County, Texas
           Trial Cause Nos. 16-11-13733-CR, 17-01-00685-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      In these appeals, Alexander Burleigh’s court-appointed appellate counsel

submitted briefs arguing that he could not advance any arguments to support

Burleigh’s appeals from the sentences that Burleigh received after he pleaded guilty

to indictments charging him with engaging in sexual contact with a child.1 After


      1
       See Act of May 23, 2001, 77th Leg., R.S., ch. 739, § 2, sec. 21.11(a)(1), 2001
Tex. Gen. Laws 1463, 1463 (amended 2009, 2017) (current version at Tex. Penal
Code Ann. § 21.11(a)(1)).
                                       1
fully examining the trial court’s records, we agree with counsel’s argument that

Burleigh’s appeals are frivolous.

      After Burleigh filed his notices of appeal, Burleigh’s counsel filed Anders

briefs presenting counsel’s evaluation of the trial court’s records. In the appellate

briefs, counsel concludes he cannot raise any issues in Burleigh’s appeals that would,

if granted, require the Court to give Burleigh another sentencing hearing.2 After

counsel submitted briefs, we ordered the clerk to supplement the clerk’s record and

provide the Court with additional pleadings to allow the Court to determine if any

arguable issues exist that counsel could have raised in support of Burleigh’s appeals.

We also directed Burleigh’s appellate counsel to send Burleigh a second letter to

inform him about his right to file a pro se brief. We did so because counsel’s original

letter contains information that refers Burleigh to a case in which Burleigh was not

a party. Then, we gave Burleigh more time so he could file pro se responses in his

appeals. But Burleigh did not file any pro se responses to support his appeals.

      The trial court’s records show that in 2017, without the benefit of a plea

agreement, Burleigh pleaded guilty to indictments charging him with engaging in

sexual contact with a child.3 Following a sentencing hearing, the trial court gave


      2
       See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
      3
          See 2001 Tex. Gen. Laws at 1463.
                                         2
Burleigh ten-year-concurrent sentences in the cases that are the subjects of these

appeals.

      After reviewing the appellate records and the Anders brief filed by Burleigh’s

counsel, we agree with counsel’s determination that there are no arguable issues to

support Burleigh’s appeals. We also conclude that Burleigh’s appeals are frivolous

and that new counsel need not be appointed to re-brief the appeals.4 As a result, we

affirm the trial court’s judgments in trial court cause numbers 16-11-13733-CR and

17-01-00685-CR. 5

      AFFIRMED.



                                                   _________________________
                                                        HOLLIS HORTON
                                                             Justice

Submitted on July 1, 2019
Opinion Delivered August 28, 2019
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      4
        Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if the appellate court determines arguable
grounds exist to support the defendant’s appeal).
      5
         Burleigh may challenge our decision in these cases by filling petitions for
discretionary review. See Tex. R. App. P. 68.
                                         3